DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 45 is objected to because of the following informalities: 
Claim 45, ln. 4-5 should read ---separated from the [[reminder]] remainder of the discrete blocks---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the wound interface layer" in ln. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wound volume" in ln. 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is also rejected due to dependency on claim 16. 
Claim 17 recites the limitation "the estimated wound volume" in ln. 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the fluid instillation factor" in ln. 1. There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (Pub. No.: US 2015/0165182 A1) in view of Hartwell (Pub. No.: US 2016/0166744 A1).
	Regarding claim 1, Pratt discloses (fig. 1 and 4) a wound therapy system (100) comprising:
	A manifold (110) for placement in a wound (tissue site 114) (¶ 029, ln. 1-3); and
	A drape layer (108) configured for placement over the manifold and wound (see fig. 1, ¶ 0029, ln. 3-6) to create a sealed space (sealed therapeutic environment 103 ¶ 029, ln. 8-9);
	A therapy device (reduced-pressure therapy system 101) operable to deliver negative pressure to the sealed space (¶ 0049, ln. 1-3);
	A user interface (204) (¶ 0045, ln. 5-9) configured to receive user input (e.g., duration of fluid delivery ¶ 0099, ln. 5-9); and
	A controller (202) configured to determine a volume of instillation fluid to deliver to a sealed space based on a size of the sealed therapeutic environment (103) (¶ 0045).
	Pratt fails to disclose that the manifold comprises a plurality of perforations that divide the manifold into a plurality of discrete blocks and facilitate separating one or more discrete blocks from a remainder of the discrete blocks along perforations, wherein each of the plurality of discrete blocks has a known volume it can hold when uncompressed; wherein said user input is the number of discrete blocks that have been placed in the wound; and that the volume of fluid to deliver to the sealed space is based on the user input. 
	Hartwell teaches (fig. 1-10) a wound therapy system (601) and thus in the same field of endeavor comprising: 
	A manifold (wound filler body 618) for placement in a wound (¶ 0169, ln. 1-3) comprising a plurality of perforations (pre-cuts 14, 16, and 18 ¶ 0137, ln. 1-6) that divide the manifold into a plurality of discrete blocks (cubic portions 12 ¶ 0137, ln. 6-8) and facilitate separating one or more of the discrete blocks from the remainder of the discrete blocks along the perforations (¶ 0139, ln. 1-8). 
However, further teaches Hartwell that the plurality of discrete blocks are approximately equal volume (¶ 0137, ln. 6-8, ¶ 0141, ln. 3-4) and comprise material such as a PVA foam having a known density (¶ 0161, ln. 12-22). Thus, based on the known material properties disclosed by Hartwell, Hartwell suggests that each of the plurality of discrete blocks has a known fluid volume it can hold when uncompressed. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Pratt such that it comprises a plurality of perforations that divide the manifold into a plurality of discrete blocks and facilitate separating one or more discrete blocks from a remainder of the discrete blocks along perforations, wherein each of the plurality of discrete blocks has a known volume it can hold when uncompressed, as taught by Hartwell in order to provide a wound dressing shaped and sized to fit within a wound (Hartwell ¶ 0169, ln. 1-4).
	Further, Pratt discloses that the manifold may have many sizes, shapes or thicknesses depending on the nature and size of the tissue site (¶ 0034, ln. 1-12) and as discussed above, the controller is configured to determine the volume of instillation fluid to deliver based on a size of the sealed therapeutic environment (¶ 0045).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt in view of Hartwell such that the user input is the number of discrete blocks and the volume of fluid in delivered to the sealed space is based on the user input in order to provide the appropriate volume of instillation fluid for the size of the wound. 
	Regarding claim 2, Pratt in view of Hartwell fail to teach wherein the controller determines the volume of fluid instillation to deliver by: multiplying the number of blocks that have been placed in the wound with the known volume of fluid each block can hold when uncompressed; and subtracting a correction factor to avoid over-instillation.
	However, as discussed above in claim 1, Hartwell suggests providing a number of blocks places in the wound and that the number of blocks have a known volume of fluid each block can hold when uncompressed. 
	Further, Pratt discloses that the system avoids over-instillation (¶ 0055, ln. 22-25, ¶ 0056, ln. 1-6). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt in view of Hartwell such that the controller is programmed to multiply the number of blocks that have been placed in the wound with the known volume of fluid each block can hold when uncompressed; and subtracting a correction factor to avoid over-instillation, in order to provide an accurate volume of fluid to be instilled.
	Regarding claim 3, as discussed in claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Pratt such that it comprises the plurality of intersecting perforations of Hartwell. Pratt discloses wherein the manifold comprises a wound interface layer configured to contact a wound (see fig. 1). Thus, Pratt in view of Hartwell teach wherein the plurality of intersecting perforations extend through the wound interface layer. 
	Regarding claim 4, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Pratt such that it comprises the plurality of perforations of Hartwell. 
	Hartwell further teaches (fig. 8C) wherein the manifold comprises a cover layer (see top layer 112) coupled to a wound interface layer (see bottom wall 110); and the plurality of intersecting perforations extend through both the cover layer and the wound interface layer (see fig. 8C).
	Regarding claim 6, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Pratt such that it comprises the plurality of perforations of Hartwell. 
	Hartwell further teaches (fig. 1-2, 8C, 10) wherein the manifold comprises: a wound interface layer (bottom wall 110) configured to contact a wound (see fig. 10); a cover layer (see top layer 112) coupled to the wound interface layer (see fig. 8C); and a plurality of holes that extend through the wound interface layer and the cover layer (see fig. 2, portions where cuts 14 and 16 intersect form a hole).
	Regarding claim 8, as discussed above in claims 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Pratt such that it comprises the plurality of perforations of Hartwell.
	Hartwell further teaches (fig. 2) wherein the wherein the plurality of holes are located at intersections of the plurality of intersecting perorations (see fig. 2, hole located at intersection of cuts 14 and 16).
  	Regarding claim 9, as discussed above in claims 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Pratt such that it comprises the plurality of perforations of Hartwell.
	Hartwell further teaches (fig. 1-2, 8C, 10) wherein the manifold comprises: a wound interface layer (bottom wall 110) configured to contact a wound (see fig. 10); a cover layer (see top layer 112) coupled to the wound interface layer (see fig. 8C); and a plurality of holes that extend through the wound interface layer and the cover layer (the manifold is porous (¶ 0136, ln. 1-3), wherein the plurality of holes are located within the plurality of blocks offset from the plurality of intersecting perforations (the manifold is porous and thus the plurality of holes are offset with the plurality of intersecting perforations, see fig. 2).
Regarding claim 12, as discussed above in claims 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Pratt such that it comprises the plurality of perforations of Hartwell and thus providing a plurality of discrete blocks.
	Hartwell further teaches (fig. 1) wherein the plurality of discrete blocks comprises at least one rectangular block (see fig. 1, ¶ 0035, ln. 1-3). 
	Pratt in view of Hartwell fail to teach at least one triangular block.
However, Hartwell further teaches that varying the angles between the plurality of perforations can increase the resolution to provide a greater control over the shape and size of the selectively removable portions (¶ 0038, ln. 1-4). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of discrete blocks of Pratt in view of Hartwell such that they comprise at least one triangular block in order to increase the resolution and provide greater control over the size and shape of the manifold (Hartwell ¶ 0038, ln. 1-4). 
	Regarding claim 13, Pratt in view of Hartwell fail to teach wherein the controller is configured to use the number of discrete blocks separated from the remainder of the discrete blocks to determine the volume of instillation fluid to deliver to the manifold. 
However, as discussed above in claim 1, Pratt in view of Hartwell provide programming the user interface such that the user input is the number of discrete blocks that have been placed in the wound since Pratt suggests that the manifold can have many sizes, shapes or thicknesses depending on the nature and size of the tissue site and that the controller can be configured to determine the volume of the instillation fluid to deliver to the sealed space based on the size of the sealed therapeutic environment. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Pratt in view of Hartwell such that it is programmed to use the number of the discrete blocks separated from the remainder of the discrete blocks to determine the volume of the instillation fluid to deliver to the manifold, in order to determine the number of discrete blocks required for the particular operation. 
Regarding claim 14, Pratt in view of Hartwell fail to teach wherein: the user input indicates both the number of the discrete blocks separated from remainder of the discrete blocks and a type of the manifold; and the controller is configured to use both the number of the discrete blocks separated from remainder of the discrete blocks and the type of the manifold to determine the volume of the instillation fluid to deliver to the manifold.  
However, as discussed above in claim 1, Pratt in view of Hartwell provide programming the user interface such that the user input is the number of discrete blocks that have been placed in the wound since Pratt suggests that the manifold can have many sizes, shapes or thicknesses depending on the nature and size of the tissue site and that the controller can be configured to determine the volume of the instillation fluid to deliver to the sealed space based on the size of the sealed therapeutic environment. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user input and the controller of Pratt in view of Hartwell such that it is programmed to use the number of the discrete blocks separated from the remainder of the discrete blocks to determine the volume of the instillation fluid to deliver to the manifold, in order to provide the number of discrete blocks required for the particular operation. 
	Further, Hartwell teaches a type of manifold (¶ 0161, ln. 12-22) and Pratt discloses a user input.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user input and the controller of Pratt in view of Hartwell such that the type of manifold is the user input and the controller is programmed to use the type of manifold to determine the volume of the instillation fluid to deliver to the manifold in order to provide an accurate volume of instillation fluid for the particular type of manifold used. 
Regarding claim 15, Pratt discloses estimating a wound volume based on the size of the manifold (¶ 0034) and determining the volume of instillation fluid to deliver to the manifold based on an estimated wound volume (¶ 0045).   
Further, as discussed in claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt in view of Hartwell such that the user input such it is the number of discrete blocks. Thus, Pratt in view of Hartwell suggest configuring the controller to estimate a wound volume based on the number of discrete blocks indicated by the user input.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Hartwell, as applied to claim 14 above, and further in view of Casola et al. (Pub. No.: US 2008/0041401 A1).
	Regarding claim 16, Pratt in view of Hartwell fail to teach wherein the controller is configured to: estimate the wound volume at a plurality of times during wound treatment; and determine healing progression based on changes in the estimated wound volume during wound treatment.  
	Casola teaches (fig. 7-9, 20) a wound therapy system (abstract) and thus in the same field of endeavor wherein a controller is configured to: estimate the wound volume at a plurality of times during wound treatment (¶ 0007, ln. 23-32); and determine healing progression based on changes in the estimated wound volume during wound treatment (¶ 0007, ln. 8-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the controller of Pratt in view of Hartwell such that it is configured to: estimate the wound volume at a plurality of times during wound treatment; and determine healing progression based on changes in the estimated wound volume during wound treatment, as taught by Casola, in order to determine whether or not any change in applied subatmospheric differential pressure is needed (Casola ¶ 0007, ln. 8-32). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Hartwell, as applied to claim 14 above, and further in view of Ryu et al. (Pub. No.: US 2018/0050137 A1).
	Regarding claim 17, Pratt discloses wherein the controller is configured to determine the volume of instillation to deliver to the manifold based on the estimated wound volume (¶ 0045). 
Pratt in view of Hartwell fail to teach multiplying the estimated wound volume by a fluid instillation factor.  
	Ryu teaches (fig. 1) a wound therapy system (wound treatment apparatus 10) and thus in the same field of endeavor comprising a controller (320) configured to determine a volume of instillation fluid to deliver to the manifold based on the estimated wound volume (¶ 0024, ¶ 0116).
	While Ryu does not teach multiplying the estimated wound volume by a fluid instillation factor, Ryu teaches that the controller automatically controls the irrigator to inject the medication at a volume less than the volume of the wound site (¶ 0116) and thus, Ryu teaches that calculations are performed in order to provide a volume of fluid instillation fluid to deliver based on the wound volume. 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt in view of Hartwell such that the controller is configured to determine a volume of instillation fluid to deliver to the manifold based on the estimated wound volume, as taught by Ryu, in order to provide the appropriate amount of instillation fluid for the particular sized wound. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartwell in view of Pratt and further in view of Ryu such that the estimated wound volume is multiplied by a fluid instillation factor in order to provide an appropriate calculation for the volume of instillation fluid.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Hartwell and Casola, as applied to claim 16 above, and further in view of Ryu.
 	Regarding claim 18, Pratt in view of Hartwell and further in view of Casola fail to teach wherein the fluid instillation factor is less than one such that less than a total volume of the manifold is filled with the instillation fluid.  
Ryu teaches (fig. 1) a wound therapy system (wound treatment apparatus 10) and thus in the same field of endeavor wherein less than a total volume of the manifold is filled with the instillation fluid (¶ 0024, ¶ 0116).
	While Ryu does not teach that the fluid instillation factor is less than one, Ryu teaches that the controller automatically controls the irrigator to inject the medication at a volume less than the volume of the wound site (¶ 0116) and thus, Ryu teaches that calculations are performed such that less than a total volume of the manifold is filled with the instillation fluid. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt in view of Hartwell and further in view of Casola such that less than a total volume of the manifold is filled with the instillation fluid, as taught by Ryu, in order to provide the appropriate amount of instillation fluid for the particular sized wound. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Pratt in view of Hartwell, Casola and further in view of Ryu such that a fluid instillation factor is less than one in order to provide an appropriate calculation that provides less than a total volume of the manifold filled with the instillation fluid.

Claims 22-23 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Hartwell.
Regarding claim 22, Pratt discloses (fig. 1 and 4) a wound therapy system (100) comprising:
	A wound dressing (110); and
A therapy device (instillation therapy system 116) comprising: 
		A pump (212) operable to deliver an instillation fluid to the wound dressing (¶ 0045, ln. 1-5); 
		A user interface (204) (¶ 0045, ln. 5-9) configured to receive user input (e.g., duration of fluid delivery ¶ 0099, ln. 5-9); and
		A controller (202) configured to determine a volume of the instillation fluid to the wound dressing based on a size of the sealed therapeutic environment (103) (¶ 0045) and to operate the pump to deliver the determined volume of the instillation fluid to the wound dressing (¶ 0068, ln. 2-8).
	Pratt fails to disclose that the wound dressing comprises a plurality of intersecting delineations that divide the wound dressing into a plurality of discrete blocks and facilitate separating one or more of the discrete blocks from a remainder of the discrete blocks along the delineations; wherein the user input indicates a number of the one or more discrete blocks separated from the remainder of the discrete blocks; and the volume of the instillation fluid to deliver to the wound dressing is based on the user input. 
	Hartwell teaches (fig. 1-10) a wound therapy system (601) and thus in the same field of endeavor comprising: 
	A wound dressing (wound filler body 618) comprising a plurality of intersecting delineations (pre-cuts 14, 16, and 18 ¶ 0137, ln. 1-6) that divide the wound dressing into a plurality of discrete blocks (cubic portions 12 ¶ 0137, ln. 6-8) and facilitate separating one or more of the discrete blocks from a remainder of the discrete blocks along the delineations (¶ 0139, ln. 1-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Pratt such that it comprises a plurality of intersecting delineations that divide the wound dressing into a plurality of discrete blocks and facilitate separating one or more of the discrete blocks from a remainder of the discrete blocks along the delineations, as taught by Hartwell in order to provide a wound dressing shaped and sized to fit within a wound (Hartwell ¶ 0169, ln. 1-4).
	Further, Pratt discloses that the wound dressing may have many sizes, shapes or thicknesses depending on the nature and size of the tissue site (¶ 0034, ln. 1-12) and as discussed above, the controller is configured to determine the volume of instillation fluid to deliver based on a size of the sealed therapeutic environment (¶ 0045).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt in view of Hartwell such that the user input is the number of discrete blocks and the volume of the instillation fluid delivered to the wound dressing is based on the user input in order to provide the appropriate volume of instillation fluid for the size of the wound and wound dressing. 
	Regarding claim 23, as discussed above in claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of Pratt such that it includes the plurality of intersecting delineations of Hartwell.
	Hartwell teaches (fig. 1) wherein the plurality of intersecting delineations comprise welds (pre-cuts 14, 16, and 18 ¶ 0137, ln. 1-6) that extend at least partially through the wound dressing (see fig. 1). 
	Regarding claim 36, Pratt in view of Hartwell fail to teach wherein the controller is configured to use the number of discrete blocks separated from the remainder of the discrete blocks to determine the volume of instillation fluid to deliver to the wound dressing. 
However, as discussed above in claim 22, Pratt in view of Hartwell provide programming the user interface such that the user input is the number of discrete blocks that have been placed in the wound since Pratt suggests that the wound dressing can have many sizes, shapes or thicknesses depending on the nature and size of the tissue site and that the controller can be configured to determine the volume of the instillation fluid to deliver to the sealed space based on the size of the sealed therapeutic environment. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Pratt in view of Hartwell such that it is programmed to use the number of the discrete blocks separated from the remainder of the discrete blocks to determine the volume of the instillation fluid to deliver to the wound dressing, in order to determine the number of discrete blocks required for the particular operation. 
Regarding claim 37, Pratt in view of Hartwell fail to teach wherein: the user input indicates both the number of the discrete blocks separated from remainder of the discrete blocks and a type of the wound dressing; and the controller is configured to use both the number of the discrete blocks separated from remainder of the discrete blocks and the type of the wound dressing to determine the volume of the instillation fluid to deliver to the wound dressing.  
However, as discussed above in claim 22, Pratt in view of Hartwell provide programming the user interface such that the user input is the number of discrete blocks that have been placed in the wound since Pratt suggests that the wound dressing can have many sizes, shapes or thicknesses depending on the nature and size of the tissue site and that the controller can be configured to determine the volume of the instillation fluid to deliver to the sealed space based on the size of the sealed therapeutic environment. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user input and the controller of Pratt in view of Hartwell such that it is programmed to use the number of the discrete blocks separated from the remainder of the discrete blocks to determine the volume of the instillation fluid to deliver to the wound dressing, in order to provide the number of discrete blocks required for the particular operation. 
	Further, Hartwell teaches a type of wound dressing (¶ 0161, ln. 12-22) and Pratt discloses a user input.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user input and the controller of Pratt in view of Hartwell such that the type of wound dressing is the user input and the controller is programmed to use the type of wound dressing to determine the volume of the instillation fluid to deliver to the wound dressing in order to provide an accurate volume of instillation fluid for the particular type of wound dressing used. 

Claims 45, 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Hartwell.
	Regarding claim 45, Pratt discloses (fig. 1 and 4) a method of delivering instillation fluid to a wound (abstract), the method comprising:
	A wound dressing (manifold 110);
	Receiving user input at a user interface (204 ¶ 0045, ln. 5-9) of a wound therapy device (instillation therapy system 116) (¶ 0099, ln. 5-9); 
	Determining, by the wound therapy device, a volume of instillation fluid to deliver to the wound dressing based on a size of the wound dressing (¶ 0045); and
	Operating a pump (212) of the wound therapy device to deliver the determined volume of the instillation fluid to the wound (¶ 0068, ln. 2-8).
	Pratt fails to disclose that the method comprises: separating one or more discrete blocks of a wound dressing from a remainder of the discrete blocks along delineations of the wound dressing; the user input indicating a number of discrete blocks separated from the remainder of the discrete blocks; and that the volume of instillation fluid to deliver to the wound dressing is based on the user input.
	Hartwell teaches (fig. 1 and 10) a method of treating a wound (abstract) and thus in the same field of endeavor comprising:
	Separating one or more blocks (cubic portions 12 ¶ 0137, ln. 6-8) of a wound dressing (wound filler body 618) from a remainder of the discrete blocks along delineations (pre-cuts 14, 16, and 18 ¶ 0137, ln. 1-6) of the wound dressing (¶ 0139, ln. 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pratt such that it includes separating one or more discrete blocks of a wound dressing from a remainder of the discrete blocks along delineations of the wound dressing, as taught by Hartwell in order to provide a wound dressing shaped and sized to fit within a wound (Hartwell ¶ 0169, ln. 1-4).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user input of Pratt in view of Hartwell such that it is a number of discrete blocks separated from the remainder of the discrete blocks that the volume of instillation fluid to deliver to the wound dressing is based on the user input, since Pratt suggests that the manifold can have many sizes, shapes or thicknesses depending on the nature and size of the tissue site and that the controller can be configured to determine the volume of the instillation fluid to deliver to the sealed space based on the size of the sealed therapeutic environment.
	Regarding claim 60, Pratt in view of Hartwell fail to teach wherein the method further comprises using the number of discrete blocks separated from the remainder of the discrete blocks to determine the volume of instillation fluid to deliver to the wound dressing. 
However, as discussed above in claim 45, Pratt in view of Hartwell provide programming the user interface such that the user input is the number of discrete blocks that have been placed in the wound since Pratt suggests that the wound dressing can have many sizes, shapes or thicknesses depending on the nature and size of the tissue site and that the controller can be configured to determine the volume of the instillation fluid to deliver to the sealed space based on the size of the sealed therapeutic environment. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Pratt in view of Hartwell such that it is programmed to use the number of the discrete blocks separated from the remainder of the discrete blocks to determine the volume of the instillation fluid to deliver to the wound dressing, in order to determine the number of discrete blocks required for the particular operation. 
Regarding claim 62, Pratt discloses estimating a wound volume based on the size of the manifold (¶ 0034) and determining the volume of instillation fluid to deliver to the manifold based on an estimated wound volume (¶ 0045).   
Further, as discussed in claim 45 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pratt in view of Hartwell such that the user input such it is the number of discrete blocks. Thus, Pratt in view of Hartwell suggest configuring the controller to estimate a wound volume based on the number of discrete blocks indicated by the user input.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Hartwell, as applied to claim 62 above, and further in view of Casola.
	Regarding claim 63, Pratt in view of Hartwell fail to teach wherein the method comprises: estimating the wound volume at a plurality of times during wound treatment; and determining healing progression based on changes in the estimated wound volume during wound treatment.  
	Casola teaches (fig. 7-9, 20) a method of treating a wound (abstract) and thus in the same field of endeavor wherein the method comprises: estimating the wound volume at a plurality of times during wound treatment (¶ 0007, ln. 23-32); and determining healing progression based on changes in the estimated wound volume during wound treatment (¶ 0007, ln. 8-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pratt in view of Hartwell such that it includes estimating the wound volume at a plurality of times during wound treatment; and determining healing progression based on changes in the estimated wound volume during wound treatment, as taught by Casola, in order to determine whether or not any change in applied subatmospheric differential pressure is needed (Casola ¶ 0007, ln. 8-32). 

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Hartwell, as applied to claim 62 above, and further in view Ryu.
Regarding claim 64, Pratt discloses determining the volume of instillation to deliver to the manifold based on the estimated wound volume (¶ 0045). 
Pratt in view of Hartwell fail to teach multiplying the estimated wound volume by a fluid instillation factor.  
	Ryu teaches (fig. 1) a method of treating a wound (abstract) and thus in the same field of endeavor comprising determining a volume of instillation fluid to deliver to the manifold based on the estimated wound volume (¶ 0024, ¶ 0116).
	While Ryu does not teach multiplying the estimated wound volume by a fluid instillation factor, Ryu teaches that the controller automatically controls the irrigator to inject the medication at a volume less than the volume of the wound site (¶ 0116) and thus, Ryu teaches that calculations are performed in order to provide a volume of fluid instillation fluid to deliver based on the wound volume. 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pratt in view of Hartwell such that the controller is configured to determine a volume of instillation fluid to deliver to the manifold based on the estimated wound volume, as taught by Ryu, in order to provide the appropriate amount of instillation fluid for the particular sized wound. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartwell in view of Pratt and further in view of Ryu such that the estimated wound volume is multiplied by a fluid instillation factor in order to provide an appropriate calculation for the volume of instillation fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bannwart (Pub. No.: US 2019/0336345 A1) discloses a manifold comprising perforations. Greener (Pub. No.: US 2011/0319804 A1) discloses a manifold comprising perforations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781